Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 12/11/2020, all requested changes to the claims have been entered.   

Response to Argument

1.	Applicant’s arguments filed on 12/11/2020 have been considered but they are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7 and 9-11 are rejected under 35 USC 103 as being unpatentable over UEHARA (US 2012/0320230) in view of OShima et al. (US 2014/0186026).
With respect to claim 1, UEHARA teaches one or more memories storing instructions (para [0011]); and one or more processors configured to execute the instructions to (para [0008] and [0009]): 
detect a person region including a person in an image captured by camera (Fig. 4, and 7; para [0054]);
acquire depth information indicating a depth from the camera to coordinates of the person region (see para [0006]), and 
perform, on the person region, privacy processing a strength of which differs (various degree of blurring) according to the depth information acquired (Fig. 16 and 17; para [0071]), 
and the one or more processors are further configured to execute the instructions to control not to perform the privacy processing when the depth is equal to or larger than a predetermined value(Fig. 14, 16 and 17; para [0068] and [0071]; No Blur when Distance  = D0).
UEHARA does not teach expressly that in the acquiring the depth information to: estimate image three-dimensional information indicating a three-dimensional size of a reference object in the image from camera parameters related to a position and a posture of the camera device and estimate the depth at the target coordinate of the image based on the estimated image three-dimensional information.
      	Oshima et al. teach that acquiring the depth (distance) information to: estimate image three-dimensional information indicating a three-dimensional size of a reference object  in the image from camera (reception device, (Fig. 49)) parameters related to a position and a posture of the camera device (focal length of a lens, the distortion of the
lens, the size of the imaging element, the distance between the lens and the imaging element) and estimate the depth at the target coordinate of the image based on the estimated image three-dimensional information (size of an object of a reference size in the captured image and the size and shape of the light emitting device in the captured image) (para [0832] and [0832]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to estimate the distance from the reception device to the object based on reference the size and shape of the object and the size and shape of the light emitting device in the captured image in the method of UEHARA.
      	The suggestion/motivation for doing so would have been that use well known method to calculate distance.
Therefore, it would have been obvious to combine OShima et al. with UEHARA to obtain the invention as specified in claim 1.

With respect to claim 2, Oshima et al. teach that the reference object is an object having a predetermined height (para [0831]).  

With respect to claim 3, Oshima et al. teach that the image three-dimensional information is a pair of coordinates corresponding to a standing point and a top of the reference object in the image (latitude, longitude, altitude, height from the floor surface) (para [0831]).  

            Claim 5 is rejected as same reason as claim 1 above.
            Claim 6 is rejected as same reason as claim 2 above.
            Claim 7 is rejected as same reason as claim 3 above.
            Claim 9 is rejected as same reason as claim 1 above.
            Claim 10 is rejected as same reason as claim 2 above.
            Claim 11 is rejected as same reason as claim 3 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663